DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2020 has been entered.
Response to Arguments
Applicant's arguments filed 19 November and 21 December 2020 have been fully considered but they are persuasive only in part.
First, applicant’s claim amendments overcome the objection to the specification; accordingly, the objection is withdrawn.
Second, the amendments to the claims overcome the rejections under 35 U.S.C. 112(b), with the examiner agreeing (e.g., after consultation) that the claims are definite e.g., in the recitation of the determination that the clear condition is not met, etc., with the examiner no longer interpreting the claims under 35 U.S.C 112(f).1  Accordingly, the previous rejections under 35 U.S.C. 112(b) are withdrawn.
Third, regarding 35 U.S.C. 101, applicant argues:
“Independent claim 18 as amended now recites “provide an output, via a communicator of the vehicle, to a device external to the vehicle, based on the greenhouse gas increase determination flag (Err) indicating the error” (compare with language to claim 1 of USP 9,677,529 issued from parent application no. USSN 15/584,648) and thus claim 18 could not be practically performed in the human mind as alleged in the Office Action (page 11).”

The examiner believes the claims are directed to the abstract idea of “determin[ing] that (Cstp/Creq) < a first threshold (K0)” and setting a flag (making a decision) indicating an error, which could be practically performed in the human mind (as mere simple division and comparison of values) as mental process and is a mathematical concept (mathematical relationship, mathematical formula/equation, mathematical calculation).  The data gathering steps which precede the idea and the output after it are insignificant extra-solution activity that do not integrate the idea into a practical application or constitute significantly more than the abstract idea.
Applicant apparently asserts two points regarding the claim language: namely, that it is similar to the language in USP 9,677,529, and that it could not be practically performed in the human mind.
U.S. Patent 9,677,529
The examiner merely notes that the claims in the ‘529 patent additionally required that charging of the battery (installed in the vehicle) be performed (i.e., as a transformation), and that the remaining charge amount of the battery did not reach the standard amount after the preset time.  Applicant’s claims perhaps do not even (clearly) require a vehicle (only observations regarding a vehicle), let alone operation of a vehicle.  (If the claims were amended to require operation of the vehicle in a substantive way, then this would also be a transformation of the vehicle to a different state or thing.  For example, applicant might consider changing “determine that first conditions are met” in claim 18 to, “during operation of [a/the] vehicle, determine that first conditions are met”.)
Not Practically Performed in the Human Mind
The examiner could sit in a car, divide 1 by 5, figure out that it is less than ½ or 1, and speak on a hands-free cell phone to a friend saying, “Hey George, in the road test, your car only stopped the engine at the first of five red lights I stopped at.  If it were working properly, the engine would, or should, probably have stopped 5 times, or at least more than one time.  I think you’re burning gas unnecessarily – let’s get this fixed under warranty – we all need to do our part here!”
However, the abstract idea that the claims are directed to, and not any extra-solution activity the claim may encompass or recite being performed after the abstract idea, is what the examiner believes and asserts can be practically performed in the human mind.
Per the 2019 PEG, the following “additional [claim] elements” cannot integrate an abstract idea (e.g., (Cstp/Creq)<K0) into a practical application:
• Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)
• Adding insignificant extra-solution activity[2] to the judicial exception - see MPEP 2106.05(g)[3]
• Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Accordingly, applicant’s arguments are not persuasive in this respect.
Fourth, in view of newly cited prior art, the examiner makes new rejections for the amended claims under 35 U.S.C. 103, rendering moot applicant’s arguments against the previously applied references.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, line 10, “the vehicle” apparently has no proper antecedent basis and is unclear (e.g., is this referring to a vehicle that the vehicle diagnosis system is or may perhaps be diagnosing or might be used to subsequently diagnose, and/or to a vehicle in which the vehicle diagnosis system is installed?  If so, this is unclear and not reasonably certain from the claim language.)  Applicant may change the preamble of claim 18 to read, “A vehicle diagnosis system for performing a diagnosis process for a vehicle”4 to overcome this portion of the rejection, if such be applicant’s intent.
In the second to last line of claim 23, “the vehicle” (first occurrence) apparently has no proper antecedent basis (e.g., for the reason given with respect to claim 18), and is unclear.
Claim(s) depending from claims expressly noted above are rejected under 35 U.S.C. 112(b) by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18, 20, 21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 18, 20, 21, and 23, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of determining that a ratio of an operation counted value Cstp to an event counted value Creq is less that a first threshold K0 (i.e., determining that the mathematical relation/formula “(Cstp/Creq) < []K0” is true for e.g., indicating an error5), e.g., by determining that a clear condition is not met; determining that first conditions are met, wherein determining that the first conditions are met includes determining that at least the following conditions are satisfied: (i) a brake is ON based on a brake pedal operation, (ii) an accelerator is OFF, (iii) a travel speed of the vehicle is less than a specified travel speed; and (iv) a brake oil pressure is greater than a specified brake oil pressure; determining that conditions are met, wherein the conditions include: (i) a cooling water temperature (Tw) > a specified cooling water temperature (Tw0); (ii) a catalytic converter temperature (Tc) > a specified catalytic converter temperature (Tc0); (iii) an air/fuel sensor is in an active state; (iv) a transmission oil temperature Tm > a specified transmission oil temperature (Tm0); (v) a state of charge of a high voltage battery is in an estimable/foreseeable state; (vi) a state of charge (SOC) value of the high voltage battery > a specified state of charge value (SOCth); and (vii) a battery voltage (Vb) of the high voltage battery > a specified battery voltage (Vb0); setting a temp-stop request; determining that a predetermined time has passed after a start of an engine; set a count request flag (Fc); increment an event counted value (Creq); determine that an engine revolutions per minute (Ne) is zero and that a temp-stop already-counted flag (Fd) is in a reset state; increment an operation counted value (Cstp); determine that (Cstp/Creq) < a first threshold (K0); set a greenhouse gas increase determination flag (Err) indicating an error, and provide an output, via a communicator of the vehicle, to a device external to the vehicle, based on the greenhouse gas increase determination flag (Err) indicating the error; wherein the vehicle diagnosis system is further configured to determine that a second condition is met; and determining that the second condition is met includes determining that at least the following conditions are satisfied: a cooling water temperature (Tw) > a specified cooling water temperature (Tw0); a catalytic converter temperature (Tc) > a specified catalytic converter temperature (Tc0); an air/fuel sensor is in an active state; a transmission oil temperature Tm > a specified transmission oil temperature (Tm0); a state of charge of a high voltage battery is in an estimable/foreseeable state; a state of charge (SOC) value of the high voltage battery > a specified state of charge value (SOCth); and a battery voltage (Vb) of the high voltage battery > a specified battery voltage (Vb0); determine whether the count request flag (Fc) was changed into a set state from a reset state by a current execution of a diagnostic procedure;
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because the idea could be practically performed in the human mind as a mental process and the idea is a mathematical relationship, mathematical formula/equation, and/or mathematical calculation.
For example, a vehicle owner could tell a mechanic, “Hey Eddie, could you please check my intelligent stop & go (ISG) system?  It doesn’t seem to be working right. For the first traffic light I stop at each trip, the engine turns off properly, but then, after the engine restarts when I hit the gas, it won’t turn off again, like it thinks I’m continually depressing the gas pedal, even when I’m not and I’m just stopped at traffic lights”, and Eddie seeing in a test drive that the car acts just like the owner describes, with the engine stopping once when the gas pedal is released with the vehicle stopped and the brakes applied at a traffic light, but refusing to stop again even after four more tries when the vehicle stops again with the accelerator released and the brakes applied, and Eddie diagnosing in a mental process by the pattern of the (four) failed engine stop attempts that he knows are not normal after the one good one (e.g., by him dividing 1 by 5 to see the pattern in his imagination) e.g., a faulty accelerator pedal position sensor, and so informing the owner of an error (“Err”, or “Yes, you have a problem, one out of five, or 20%, isn’t good enough”), for example by using a hands-free telephone in the car, after confirming the fault with further diagnosis (e.g., for example, by receiving an OBDII code P2135, sensor A using a scan tool that he connected to the vehicle.)
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer (a processor, memory, communication device) as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a communicator of a vehicle, a device external to the vehicle, etc.) and are used e.g., for data/information gathering only (e.g., to determine that conditions are met) or for other activities that were well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a processor, a memory, a communicator of the vehicle, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because they would be well-understood, routine, and conventional in any computer implementation of the idea.6 
Lastly, limiting or linking the use of the idea to a particular technological environment (e.g., a vehicle diagnosis system) is not enough to transform the abstract idea into a patent-eligible invention (Flook[7]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (2010/0305805) in view of Gwon et al. (2012/0138006; cited herewith) and Minami et al. (2005/0021222).
Yamaguchi (‘805) reveals:
per claim 18, a vehicle diagnosis system comprising: 
at least one processor [e.g., 910]; and 
at least one non-transitory memory [e.g., 910c], 
wherein the at least one processor is configured to execute instructions stored in the at least one non-transitory memory [e.g., paragraph [0064]] such that the vehicle diagnosis system is configured to [e.g., as shown in FIG. 5A]: 
determine that a clear condition is not met [e.g., determine when the “Start Eco-Run Control Process” is to be obviously “periodically perform[ed]” by the microcomputer 910 during operation of the vehicle, paragraph [0106]; so that the process condition of the microcomputer 910 is not clear/free/void of steps being executed (e.g., the microcontroller is not idle)]; 
determine [e.g., at any time during vehicle operation] that first conditions are met [e.g., determine that the vehicle status has been obtained in S01, including a revolving status of the engine 40, a running status or a stopping of the vehicle (obviously including, as a met condition, a vehicle speed slower than a predetermined speed for a predetermined time, when the vehicle was stopping during vehicle operation; paragraph [0048]), a temperature status of the vehicle, a maintaining status of a braking force, whether a brake pedal is pressed (obviously including, as a met condition, that a brake pedal is ON based on brake pedal operation, when the vehicle brakes would have obviously been operated during vehicle operation), whether an accelerator pedal is pressed (obviously including, as a met condition, that an accelerator is OFF, when the accelerator pedal would have obviously been released during vehicle operation), a status of electricity stored in secondary battery 60, etc.; paragraphs [0029], [0030], [0048], [0097], etc.]; 
wherein determining that the first conditions are met [e.g., at any time during vehicle operation, when the vehicle status is obtained at S01 and e.g., the brake pedal was pressed, the accelerator pedal was released, the vehicle was stopping, etc.] includes determining that at least the following conditions are satisfied: (i) a brake is ON based on a brake pedal operation [e.g., that the brake pedal is pressed, and to what level the brake pedal is pressed, paragraph [0030]], (iii) a travel speed of the vehicle is less than a specified travel speed [e.g., the speed of the vehicle is slower than a predetermined speed for a predetermined time; paragraph [0048]];
set a temp-stop request [e.g., at S03 in FIG. 5A]; 
determine that a predetermined time has passed after a start of an engine [e.g., so that the controller (100 or 200) will prohibit eco-run control if/when a predetermined interval has not completed after an idling stop, whereby the interval after idling stop (FIG. 2A) is met, so as to ensure that the brake booster will be supplied with negative pressure enough to brake the vehicle; paragraphs [0057], [0094], etc.]; 
set a count request flag[8] (Fc) [e.g., when the answer at S05 is YES]; 
increment an event counted value (Creq) [e.g., representing the counted “feasible idling stop time” in Mathematical Formulae 4, as the total time when the vehicle requirements are satisfied at S05 (e.g., the sum of both the time when the idling would have been stopped (but was not) if the user requirements at S06 had been met and the time when the idling was actually stopped at S07; e.g., paragraphs [0081] and [0082]]; 
determine that an engine revolutions per minute (Ne) is zero and that a temp-stop already-counted flag (Fd) is in a reset state [e.g., to totalize the idle stop time at S08 after idle stop control at , so that only time when the idling of the engine is stopped (engine speed = 0) that had not already previously been counted is added to the totalized time, so that the totalized stop time accurately reflects the total actual stop time]; 
increment an operation counted value (Cstp) [e.g., the idling stop achievement time of Mathematical Formulae 4, counted e.g., at S07/S08 in FIG. 5A]; 
determine that (Cstp/Creq) < a first threshold (K0) [e.g., in FIG. 4A, when the eco-run achievement percentage BR is less than the target value of the eco-run achievement percentage LT, with the eco-run achievement percentage being determined by Mathematical Formulae 4 as the ratio (e.g., RATIO, herein below) of the idling stop achievement time (totalized at S08 in FIG. 5A) and the feasible idling stop time, with the RATIO being “Cstp/Creq” as claimed, and the relationship as shown (to the user) in FIG. 4A being “RATIO < LT”, with LT being the first threshold, as claimed]; and
set a greenhouse gas increase determination flag (Err) indicating an error [e.g., by showing the user the display of FIG. 4A with the informing apparatus 70, in order to show him he has missed the target value LT, as an error in vehicle operation for obtaining the target value of “eco-driving”, with “eco” meaning e.g., ecology or “reducing hazardous substances or carbon dioxide generated or emitted as a result of fossil fuel combustion” (paragraph [0005])];
Yamaguchi (‘805) may not expressly reveal e.g., that the conditions include the accelerator being off and the recited brake oil pressure, or that the output is provided to the device external to the vehicle.
However, in the context/field of an idle stop and go (ISG) control system and method, Gwon et al. (‘006) teaches that conditions for implementing an engine (idle) stop include (as prior conditions) that the accelerator pedal is off (Table 1) and (as current/continuing conditions) that the brake hydraulic pressure is above a predetermined level (Table 3).
Moreover, in the in the context/field of (e.g., remotely) evaluating vehicle operating conditions including idling (FIG. 10), Minami et al. (222) teaches that idling information including the excess fuel consumption (Qexidl) due to idling (FIG. 8[9]), the number and time of vehicle stoppages (FIG. 10), the number and time of engine stoppages (FIG. 10), the idling time (FIG. 10), and a calculated ratio of idling time to stoppage time (FIG. 10) may be recorded by a vehicle onboard unit 1 and provided (e.g., communicated from/via a memory card reader/writer 5 or by wireless communication from the onboard unit; paragraph [0185]) to an external monitoring computer 2 for display, in addition to displaying at 4 (FIG. 1) the calculated operating conditions at the vehicle, so that “a monitor[ing individual at the computer 2] can detect the operating conditions of a driver more specifically, and can use the display as an objective judgment tool during an evaluation of the operating conditions” (paragraph [0179]).
It would have been obvious at the time the application was filed to implement or modify the Yamaguchi (‘805) idle-stop vehicle status monitoring apparatus and method so that, e.g., for determining that the vehicle requirements were satisfied at S05 (FIG. 5A) in Yamaguchi (‘805), the (vehicle) conditions for idle stop control would have additionally included that the accelerator pedal was off (Table 1) and (as current/continuing conditions) that the brake hydraulic pressure was above a predetermined level (Table 3), among other conditions as taught by Gwon et al. (‘006) including the passage of a predetermined time (5 sec) after restarting of the engine (Table 1 and paragraph [0031]), so that the engine would not be controlled to stop when the accelerator pedal was being operated (and the driver might intend/desire to accelerate) or when the brake pressure was below e.g., 8 bar [116 psi] or above a level representing rapid vehicle speed decrease (Table 2), so that a driver’s intent to (e.g., normally) stop the vehicle e.g., at a traffic light, etc. could be judged correctly as a condition for the engine stop, as taught by Gwon et al. (‘006), so that an engine would not be repeatedly started and then stopped without passage of the predetermined time, as taught by Gwon et al. (‘006), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
Moreover, it would have been obvious at the time the application was filed to implement or further modify the Yamaguchi (‘805) idle-stop vehicle status monitoring apparatus and method so that a (remote) informing apparatus (70) was additionally provided to inform a monitoring individual at a monitoring computer (2), who was evaluating the operating conditions of the driver, as taught by Minami et al. (‘222) e.g., in FIG. 1, of the excess fuel consumption (Qexidl) as fuel used due to idling as taught by Minami et al. (‘222), of the number and time of vehicle stoppages (e.g., as feasible idle-stops, and thus the number and time of the accelerator being in an accelerator-off state, as taught by Gwon et al. (‘006) in Table 1) as taught by Minami et al. (‘222), the number and time of engine stoppages as taught by Minami et al. (‘222), the ratio of the achieved/actual and feasible idling stops/vehicle stopping occurrences (FIG. 4A) as taught by Yamaguchi (‘805), the ratio of idling time to stoppage time as taught by Minami et al. (‘222), etc., and that the obtained and totalized vehicle data related to the idling, idle stops, and vehicle stopping occurrences in Yamaguchi (‘805) including the eco-run achievement percentage and the target value of the eco-run achievement percentage, would have been communicated, as taught by Minami et al. (‘222), to the external monitoring computer (e.g., via writing of a memory card or via wireless communication, as taught by Minami et al. (‘222)) for display, so that a monitoring individual could evaluate the vehicle driver vis-à-vis his idling/stop performance e.g., his eco-run achievement percentage as taught by Yamaguchi (‘805) relative to the target and/or to other drivers/vehicles, as taught by Minami et al. (‘222), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Yamaguchi (‘805) idle-stop vehicle status monitoring apparatus and method would have rendered obvious:
per claim 18, wherein determining that the first conditions are met includes determining that at least the following conditions are satisfied: (i) a brake is ON based on a brake pedal operation [e.g., that the brake pedal is pressed, and to what level the brake pedal is pressed, paragraph [0030] of Yamaguchi (‘805)], (ii) an accelerator is OFF [e.g., as a prior condition of engine stopping, at Table 1 of Gwon et al. (‘006)], (iii) a travel speed of the vehicle is less than a specified travel speed [e.g., the speed of the vehicle is slower than a predetermined speed for a predetermined time; paragraph [0048] of Yamaguchi (‘805)]; and (iv) a brake oil pressure is greater than a specified brake oil pressure [e.g., greater than 8 bar e.g., at Table 3 and paragraph [0031] of Gwon et al. (‘006)];
determine that a predetermined time has passed after a start of an engine [e.g., for example, the 5 seconds as a predetermined time in Table 1 and paragraph [0031] of Gwon et al. (‘006), as a prior condition for engine stopping];
provide an output, via a communicator of the vehicle, to a device external to the vehicle [e.g., to the monitoring individual at a monitoring computer (2), in Minami et al. (‘222)], based on the greenhouse gas increase determination flag (Err) indicating the error [e.g., so as to inform the monitoring individual (in addition to informing the driver by the informing apparatus 70) of e.g., the number and time of engine stoppages as taught by Minami et al. (‘222), the ratio of the achieved/actual and feasible idling stops/vehicle stopping occurrences (FIG. 4A) as taught by Yamaguchi (‘805), the ratio of idling time to stoppage time as taught by Minami et al. (‘222), etc., and the obtained and totalized vehicle data related to the idling, idle stops, and vehicle stopping occurrences in Yamaguchi (‘805)];  
  per claim 21, wherein the vehicle diagnosis system is further configured to: determine whether the count request flag (Fc) was changed into a set state from a reset state by a current execution of a diagnostic procedure [e.g., whether the answer at S05 in Yamaguchi (‘805) is YES in the most recent performance of the process of FIG. 5A, obviously after having been no previously];  
Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (2010/0305805) in view of Gwon et al. (2012/0138006; cited herewith) and Minami et al. (2005/0021222) as applied to claim 18 above, and further in view of Ando (European, 2592254).
Yamaguchi (‘805) as implemented or modified in view of Gwon et al. (‘006) and Minami et al. (‘222) has been described above and reveals:
per claim 23[10], a vehicle diagnosis system comprising: 
at least one processor [e.g., 910 in Yamaguchi (‘805)]; and 
at least one non-transitory memory [e.g., 910c in Yamaguchi (‘805)], 
wherein the at least one processor is configured to execute instructions stored in the at least one non-transitory memory [e.g., paragraph [0064] in Yamaguchi (‘805)] such that the vehicle diagnosis system is configured to [e.g., as shown in FIG. 5A of Yamaguchi (‘805)]: 
determine that a clear condition is not met [e.g., in Yamaguchi (‘805), determine when the “Start Eco-Run Control Process” is to be obviously “periodically perform[ed]” by the microcomputer 910 during operation of the vehicle, paragraph [0106]; so that the process condition of the microcomputer 910 is not clear/free/void of steps being executed (e.g., the microcontroller is not idle)]; 
determine [e.g., in Yamaguchi (‘805), at any time during vehicle operation] that conditions are met [e.g., in Yamaguchi (‘805), determine that the vehicle status has been obtained in S01, including a revolving status of the engine 40, a running status or a stopping of the vehicle (obviously including, as a met condition, a vehicle speed slower than a predetermined speed for a predetermined time, when the vehicle was stopping during vehicle operation; paragraph [0048]), a temperature status of the vehicle, a maintaining status of a braking force, whether a brake pedal is pressed (obviously including, as a met condition, that a brake pedal is ON based on brake pedal operation, when the vehicle brakes would have obviously been operated during vehicle operation), whether an accelerator pedal is pressed (obviously including, as a met condition, that an accelerator is OFF, when the accelerator pedal would have obviously been released during vehicle operation), a status of electricity stored in secondary battery 60, etc.; paragraphs [0029], [0030], [0048], [0097], etc.], wherein the conditions include: 
(i) a cooling water temperature (Tw) > a specified cooling water temperature (Tw0) [e.g., that the cooling water temperature is above the predetermined level, in Table 1 of Gwon et al. (‘006)]; 
(vi) a state of charge (SOC) value of the high voltage battery > a specified state of charge value (SOCth) [e.g., that the battery charge state in Gwon et al. (‘006) is above e.g., 79% at paragraph [0029]]; and 
set a temp-stop request [e.g., at S03 in FIG. 5A of Yamaguchi (‘805)]; 
determine that a predetermined time passed after a start of an engine [e.g., in Yamaguchi (‘805), so that the controller (100 or 200) will prohibit eco-run control if/when a predetermined interval has not completed after an idling stop, whereby the interval after idling stop (FIG. 2A) is met, so as to ensure that the brake booster will be supplied with negative pressure enough to brake the vehicle; paragraphs [0057], [0094], etc.; and for example, the 5 seconds as a predetermined time in Table 1 and paragraph [0031] of Gwon et al. (‘006), as a prior condition for engine stopping]; 
set a count request flag (Fc) [e.g., when the answer at S05 is YES in Yamaguchi (‘805)]; 
increment an event counted value (Creq) [e.g., in Yamaguchi (‘805), representing the counted “feasible idling stop time” in Mathematical Formulae 4, as the total time when the vehicle requirements are satisfied at S05 (e.g., the sum of both the time when the idling would have been stopped (but was not) if the user requirements at S06 had been met and the time when the idling was actually stopped at S07; e.g., paragraphs [0081] and [0082]]; 
determine that an engine revolutions per minute (Ne) is zero AND that a temp-stop already-counted flag (Fd) is in a reset state [e.g., in Yamaguchi (‘805), to totalize the idle stop time at S08 after idle stop control at , so that only time when the idling of the engine is stopped (engine speed = 0) that had not already previously been counted is added to the totalized time, so that the totalized stop time accurately reflects the total actual stop time]; 
increment an operation counted value (Cstp) [e.g., in Yamaguchi (‘805), the idling stop achievement time of Mathematical Formulae 4, counted e.g., at S07/S08 in FIG. 5A]; 
determine that (Cstp/Creq) < a first threshold (KO) [e.g., in FIG. 4A of Yamaguchi (‘805), when the eco-run achievement percentage BR is less than the target value of the eco-run achievement percentage LT, with the eco-run achievement percentage being determined by Mathematical Formulae 4 as the ratio (e.g., RATIO, herein below) of the idling stop achievement time (totalized at S08 in FIG. 5A) and the feasible idling stop time, with the RATIO being “Cstp/Creq” as claimed, and the relationship as shown (to the user) in FIG. 4A being “RATIO < LT”, with LT being the first threshold, as claimed]; 
set a greenhouse gas increase determination flag (Err) indicating an error to a user [e.g., in Yamaguchi (‘805), by showing the user the display of FIG. 4A with the informing apparatus 70, in order to show him he has missed the target value LT, as an error in vehicle operation for obtaining the target value of “eco-driving”, with “eco” meaning e.g., ecology or “reducing hazardous substances or carbon dioxide generated or emitted as a result of fossil fuel combustion” (paragraph [0005])]; and
provide an output, via a communicator of the vehicle, to a device external to the vehicle [e.g., to the monitoring individual at a monitoring computer (2), in Minami et al. (‘222)], based on the greenhouse gas increase determination flag (Err) indicating the error [e.g., so as to inform the monitoring individual (in addition to informing the driver by the informing apparatus 70) of e.g., the number and time of engine stoppages as taught by Minami et al. (‘222), the ratio of the achieved/actual and feasible idling stops/vehicle stopping occurrences (FIG. 4A) as taught by Yamaguchi (‘805), the ratio of idling time to stoppage time as taught by Minami et al. (‘222), etc., and the obtained and totalized vehicle data related to the idling, idle stops, and vehicle stopping occurrences in Yamaguchi (‘805)].
The implemented or modified Yamaguchi (‘805) idle-stop vehicle status monitoring apparatus and method may not reveal details of the determined temperatures, air/fuel ratio sensor state, or high voltage battery characteristics.
However, in the context/field of permitting engine stop in a (e.g., hybrid) vehicle having a running battery (220), Ando (EP, ‘254) teaches e.g., at paragraphs [0054] to [0062] determining nine aspects of the vehicle’s operation including these claimed aspects, for permitting engine stoppage, and in particular reveals determining the following conditions being met:
per claim 23, (i) a cooling water temperature (Tw) > a specified cooling water temperature (Tw0) [e.g., that the temperature TW of the engine 120 is higher than a predetermined temperature TW(0) at paragraph [0056] in Ando (EP, ‘254)]; 
 (ii) a catalytic converter temperature (Tc) > a specified catalytic converter temperature (Tc0) [e.g., that the temperature TC of the three-way catalytic converter 124B is higher than a predetermined temperature TC(0) at paragraph [0057] in Ando (EP, ‘254)];
(iii) an air/fuel sensor is in an active state [e.g., that the air/fuel ratio sensor 124a is providing a signal Raf to the ECU 300, at paragraphs [0042], [0043], etc.]; 
(iv) a transmission oil temperature Tm > a specified transmission oil temperature (Tm0) [e.g., that the temperature Toil of the hydraulic oil in transmission 182 is higher than a predetermined temperature Toil(0) at paragraph [0059] in Ando (EP, ‘254)]; 
(v) a state of charge of a high voltage battery is in an estimable/foreseeable state [e.g., obviously, for allowing the ECU 300 to determine the SOC of the running battery 220, e.g., based on signals from the current sensor 302, the voltage sensor 304, the battery temperature sensor 306, etc., as was conventional, so that the SOC would have been compared/comparable to SOC(0), as desired by Ando (EP, ‘254) at paragraph [0055]]; 
(vi) a state of charge (SOC) value of the high voltage battery > a specified state of charge value (SOCth) [e.g., that the SOC of the running battery 220 is higher than the predetermined value SOC(0) at paragraph [0055] in Ando (EP, ‘254)]; and 
(vii) a battery voltage (Vb) of the high voltage battery > a specified battery voltage (Vb0) [e.g., the battery voltage VB being detected by the voltage sensor 304 and obviously being e.g., greater than 0 volts as a specified voltage; corresponding to the detector 20 for the battery voltage in Yamaguchi (‘805)]; 
It would have been obvious at the time the application was filed to implement or further modify the Yamaguchi (‘805) idle-stop vehicle status monitoring apparatus and method so that, in order to permit an automatic engine (idling) stop to take place in Yamaguchi (‘805) based on the vehicle status for example in a hybrid vehicle with a (high voltage) running battery (220), etc. as taught by Ando (EP, ‘254), the temperatures, signal from the air/fuel ratio sensor, and high voltage battery characteristics as taught by Ando (EP, ‘254) would have been determined, in order to determine when permission conditions for the engine (idling) stop existed, as taught by Ando (EP, ‘254), so that the engine i) would have been controlled when an air/fuel ratio signal (Raf) was received as was conventional and ii) would not have been stopped when the engine, catalytic converter, or transmission oil were cold or when the running battery (220) would be over-discharged, as taught by Ando (EP, ‘254), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Yamaguchi (‘805) idle-stop vehicle status monitoring apparatus and method would have rendered obvious:
per claim 20, depending from claim 18, wherein
the vehicle diagnosis system is further configured to determine that a second condition is met [e.g., the conditions for idle stop, grouped together as a single vehicle condition/state, taught e.g., by Yamaguchi (‘805), Gwon et al. (‘006), and Ando (EP, ‘254)]; and
determining that the second condition is met includes determining that at least the following conditions are satisfied: 
a cooling water temperature (Tw) > a specified cooling water temperature (Tw0) [e.g., that the temperature TW of the engine 120 is higher than a predetermined temperature TW(0) at paragraph [0056] in Ando (EP, ‘254); and that the cooling water temperature is above the predetermined level, in Table 1 of Gwon et al. (‘006)]; 
a catalytic converter temperature (Tc) > a specified catalytic converter temperature (Tc0) [e.g., that the temperature TC of the three-way catalytic converter 124B is higher than a predetermined temperature TC(0) at paragraph [0057] in Ando (EP, ‘254)]; 
an air/fuel sensor is in an active state [e.g., that the air/fuel ratio sensor 124a is providing a signal Raf to the ECU 300, at paragraphs [0042], [0043], etc.];
a transmission oil temperature Tm > a specified transmission oil temperature (Tm0) [e.g., that the temperature Toil of the hydraulic oil in transmission 182 is higher than a predetermined temperature Toil(0) at paragraph [0059] in Ando (EP, ‘254)]; 
a state of charge of a high voltage battery is in an estimable/foreseeable state [e.g., obviously, for allowing the ECU 300 to determine the SOC of the running battery 220, e.g., based on signals from the current sensor 302, the voltage sensor 304, the battery temperature sensor 306, etc., as was conventional, so that the SOC would have been compared/comparable to SOC(0), as desired by Ando (EP, ‘254) at paragraph [0055]];
a state of charge (SOC) value of the high voltage battery > a specified state of charge value (SOCth) [e.g., that the SOC of the running battery 220 is higher than the predetermined value SOC(0) at paragraph [0055] in Ando (EP, ‘254); and that the battery charge state in Gwon et al. (‘006) is above e.g., 79% at paragraph [0029]]; and
a battery voltage (Vb) of the high voltage battery > a specified battery voltage (Vb0) [e.g., the battery voltage VB being detected by the voltage sensor 304 and obviously being e.g., greater than 0 volts as a specified voltage; corresponding to the detector 20 for the battery voltage in Yamaguchi (‘805)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited prior art relate to e.g., additional known vehicular conditions related to (e.g., permitting) performance of an engine/idle stop.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 For example, because the vehicle diagnosis system is configured to perform the claimed function by a processor executing instructions (“such that . . .”) and thus the functions as claimed reasonably represent only non-structural elements such as information, data, instructions, etc. in the memory that are executed by the processor. See e.g., [cont’d.] https://www.uspto.gov/sites/default/files/documents/112f_identifying_limitations.pptx e.g., at page 7 (and also e.g., at pages 5 and 8).
        2 Quoting Parker v. Flook, “The notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula; the Pythagorean theorem would not have been patentable, or partially patentable, because a patent application contained a final step indicating that the formula, when solved, could be usefully applied to existing surveying techniques. 11 The concept of patentable subject matter under 101 is not "like a nose of wax which may be turned and twisted in any direction . . . ." White v. Dunbar, 119 U.S. 47, 51.”
        3 Quoting the MPEP:  “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
        4 Cf. the claims in U.S. Patent 9,677,529 referenced by applicant in his Remarks.
        5 See e.g., Footnote 18 in Parker v. Flook, 437 U.S. 584 (1978), “Very simply, our holding today is that a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.”
        6 That communication between vehicles and devices (e.g., scan tools, remote servers, etc.) external to the vehicle is (and was, at the time the application was filed) well-understood, routine, and conventional (e.g., for outputting diagnostic trouble codes, or DTCs, telematics data, excess fuel use data, etc.) is evidenced by the prior art of record, including US 6,134,488, US 2002/0056314, US 6,718,425, US 2005/0021222, US 2005/0027423, US 2005/0060070, US 2005/0096836, US 2007/0256481, US 2010/0088163, US 2010/0185536, US 2010/0235038, US 2012/0232747, US 2013/0304276, US 8,805,639, US 2014/0350775, US 2014/0358359, US 2014/0379200, with the following prior art outputting information related to idle stop system operation:  US 2002/0056314, US 2005/0021222, US 2005/0027423, US 2005/0096836, US 2005/0143876, US 2007/0256481, US 2012/0065874, US 2014/0350775, US 2014/0358359, and US 2014/0379200, all of record.
        7 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        8 flag (flăg) n.
        . . .
        8. Computers A variable or memory location that stores true-or-false, yes-or-no information. [From: American Heritage® Dictionary of the English Language, Fifth Edition. Copyright ©2016 by Houghton Mifflin Harcourt Publishing Company. Retrieved 13 August 2020.]
        9 For example, shown below/on the next page in the depicted display of FIG. 8, as annotated by the examiner:
        
        
    PNG
    media_image1.png
    403
    704
    media_image1.png
    Greyscale

        10 Dependent claim 20 is dealt with after the independent claim 23.